                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

REGINALD L. DUNAHUE                                                                   PLAINTIFF
ADC #106911

v.                              Case No. 5:16-cv-00144 KGB/JTR

JAMES PLUMMER, et al.,                                                            DEFENDANTS

                                           JUDGMENT

         Consistent with the Order entered on this day, it is considered, ordered, and adjudged that

this case is hereby dismissed. The relief requested is denied. The Court certifies that, pursuant to

28 U.S.C. § 1915(a)(3), an in forma pauperis appeal of this Judgment would not be taken in good

faith.

         So adjudged this 12th day of September 2019.



                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
